[Cite as State v. Watson, 2014-Ohio-2191.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100673



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                      RICKY WATSON
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-575648

        BEFORE: E.A. Gallagher, J., Rocco, P.J., and Keough, J.

        RELEASED AND JOURNALIZED: May 22, 2014
ATTORNEY FOR APPELLANT

Christina Joliat
P.O. Box 391531
Solon, Ohio 44139


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Justin P. Rudin
Assistant County Prosecutor
1200 Ontario Street
9th Floor, Justice Center
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} This case came to be heard upon the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1.

       {¶2} Defendant-appellant Ricky Watson appeals his sentence that was rendered in

the Cuyahoga County Court of Common Pleas. Watson argues the trial court abused its

discretion at sentencing. Finding no merit to the instant appeal, we affirm.

       {¶3} On October 21, 2013, Watson pleaded guilty to one count of failure to

provide notice of change of address in violation of R.C. 2950.05(F)(1), a felony of the

third degree.

       {¶4} The trial court sentenced Watson to a prison term of 24 months. Watson

appeals asserting the following sole assignment of error:

       The trial court abused its discretion in the imposition of sentence upon
       appellant.

       {¶5} Watson argues that the trial court abused its discretion in imposing a

sentence that he views to be harsher than necessary in order to protect the public from the

threat he poses or to appropriately punish him. However, this court no longer applies the

abuse of discretion standard of State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896

N.E.2d 124, when reviewing a felony sentence. State v. A.H., 8th Dist. Cuyahoga No.

98622, 2013-Ohio-2525, ¶ 7. Instead, we follow the standard of review set forth in R.C.

2953.08(G)(2), which provides in relevant part:

       The court hearing an appeal under division (A), (B), or (C) of this section
       shall review the record, including the findings underlying the sentence or
       modification given by the sentencing court.
        The appellate court may increase, reduce, or otherwise modify a sentence
        that is appealed under this section or may vacate the sentence and remand
        the matter to the sentencing court for resentencing. The appellate court’s
        standard for review is not whether the sentencing court abused its
        discretion. The appellate court may take any action authorized by this
        division if it clearly and convincingly finds either of the following:

        (a) That the record does not support the sentencing court’s findings under
        division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of
        section 2929.14, or division (I) of section 2929.20 of the Revised Code,
        whichever, if any, is relevant;

        (b) That the sentence is otherwise contrary to law.

        {¶6} A sentence is not clearly and convincingly contrary to law where the trial

court considers the purposes and principles of sentencing under R.C. 2929.11 as well as

the seriousness and recidivism factors listed in R.C. 2929.12, properly applies postrelease

control and sentences a defendant within the permissible statutory range. State v. A.H.,

8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10, citing Kalish at ¶ 18.

        {¶7} This court has previously explained that, “[t]he decision as [to] how long a

sentence should be — assuming it falls within a defined statutory range — is a pure

exercise of discretion.” State v. Akins, 8th Dist. Cuyahoga No. 99478, 2013-Ohio-5023,

¶ 16.   Trial courts have full discretion to impose a prison sentence within the statutory

range. State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, paragraph

seven of the syllabus. Apart from any claim that the sentencing judge failed to fulfill a

statutorily-mandated obligation before imposing sentence, a sentence falling within the

statutory range is unreviewable. Akins at ¶ 16.

        {¶8} In this case, Watson’s sentence falls within the statutory range for a
third-degree felony. Furthermore, the record reflects that the trial court considered all

required factors of law including the principles and purposes of sentencing under R.C.

2929.11, as well as the seriousness and recidivism factors under R.C. 2929.12. Watson’s

sentence is not contrary to law and his sole assignment of error is overruled.

       {¶9} The judgment of the trial court is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.      Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

KENNETH A. ROCCO, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR